                                    rN   rHE uNrrED srArEs      DrsrRrcr     F I L ffi fl:;       V
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN         DtvlsloN   l'lAR 1 "r ?ul)
                                                                          THOMAS G. Bi.tu 11 ,1
                                                                                          -Ji.. . ",
                                                                       CLERK, U.S. DISTRICI'
Kevin Neil Lobdell,                                )
                                                   )     Case No. 1:20-cv{0982
                      Plaintiff,                   )
                                                   ).    Judge: Matthew F. Kennelly
       v.                                          )
                                                   ).    Magistrate Judge Sunil R. Harjani
Superior Metal Products, et al.                    )
                                                   )
                      Defendants.                  )


                              MOTION TO HENEW REQUEST TO
                              HAVE AN ATTORNEY APPOINTED


        NOW COMES Plaintiff, Kevin Lobdell, with his motion to renew his request for an
appointed attorney.
        Plaintiff has been experiencing loss of vocabulary during the last 6 months.
Plaintiff has been seen by a neurologist and is undergoing further testing. See
attachments 1-4.
        Plaintiff wishes to keep the integrity of his case and Plaintiff's right to sue valid
while undergoing testing on Plaintiff's condition. Plaintiff's current condition is also the
reason he missed the last hearing and he apologizes to the Court.
        Therefore, all these things considered, Plaintifi respectfully requests the Court to
assign an attorney to represent him, thus allowing this case to proceed forward.




                                                          KEVIN LOBDELL




Kevin Lobdell
117 W. Market St
P.O. Box 142
Somonauk, lL 60552
                                CERTIFICATE OF SERVICE


        l, Kevin Lobdell, certrfy that on March 11,2A21, I caused a true and correct copy
of the foregoing Motion to Renew Rquest to have an Attorney Appointed, to be
filed with the Court by mail, and that the same was sent via U.S. Mail to:

                                               Nadine C. Abrahams
                                               Priya P. Khatkhate
                                               Jackson Lewis P.C.
                                               150 N. Michigan Ave., Suite 2500
                                                Chicago, lL 60601
                                                                                                                 0412f2021 A3:14 PM
                    VfrIA Health Carc                                                                                     Page 1 of 1
                       (6EO)   S,2-43r5 ar {A{7} ?:?.5455
                                                                                                                        ReferralForm

                                                                 Referral Form
                  :ing   Provider: Sylvie Chau                             Service providen Dr. Younghua Zhang
                  Provider:        Sylvie Chau                                              24600 W. 127th St.
                                                                                            Plainfield, lL 60585

                                      (630)   8924355                      Phone:            (81S) 731-9120
                                                                           Fax               $3q    527-7732
                  Name: Kevin Lobdell                                      DOB:    06/1411960 Age: 60 Years
           ome   Phone: (630) 465-9790                                     Sex: M                      SSN:
                  Phone: (000) 000-0000
            Phone:             (630) 465-9790

                 Provider: Heli Desai

            Primary lns:               Meridian                             Secondary lns:       Medicaid FQHC
            Group:                                                          Group:
            Policy:                                     '    \
                                                             1
                                                                            Policy:
            lnsured lD:                301418075                            lnsured lD:          301418075



       Code                        Description                             Diaqnoses
      NEURO                        Neurology                               MEMORY LOSS (|CD-R41.3) (tCD10-R41.3)
                                   Order Nurnber:           1803193-1
                                   Auth*:
                                   Maxlmum Visits:          12
                                   Start Date:              AZt1ZtZ021             End   Date:   0?J12D022
                                   Duration:                 12 Months
                                   Electronically signed by: Sylvie Chau
                                   Signed on:                2112/2021 3:06:51PM
      Reason for Please specify reason for referral: memory loss, family history of dementia
      Referral:




      For additional assistance, VNA office notes andlor test results, please contact VNA Case Management at (630|
      8924355 ext.1992

      Please FAX your completed consulUlest results to VNA Case Management @ FAX number 630-482{185




(r1   o.   I pt   ^i
                 \INA Healttr              Can=                                                                           Pase 1 of   1
                                                                                                                        Referral Form
                  t63O)   Sl2-4355 ot {&4?i ?!764:€

                                                               Referral Fomt
                   Provi&n Sylvie Chau                                       Service Froviden Dr. Muhammad Sk dig (Neuro)
              Providen            Sylvie Chau


                                 (630) 892.{355                              Phone:     {630) 55}2e45
                                                                             Fax        (630)385-2229

           [ame:       Kevin LoHell                                          DOB: 0&14rlSO      Agp: 60Years
          Phone:       (630)465-9790                                         Sex   M
           Phone: (000) 000{000
       P-rrrlr*'.*,*-.*(630)-tl6E-97g0..*

     Resp. Providen        Heli Desai
        Primary    lns:           Meridian                                    Secondary   lns:   Medicaid FQHC
        Group:                                                                Group:
        Policy:                                                               Policy:
        lnsured    lD:            301418075                                   lnsured   lD:      301418075



     Code                      Descriotion                                    Diaqqce
     NEURO                     Neurc*qY                                      MEMORY LOSS (ICD-R41.3) (|CD10-R41.3)
                               OrderNumben                1803193-1
                               Aufrln
                                      \lisits:
                               iiaximum                   12
                                                          AA1pfZA}l                       DaE:    gZlff-fz$A
                               Shrtllab:                                           End

                               Duration:                  12 Months
                               Electronicatly signed   by Sylvie Ghau
                               Signed   on:               211?12021 3:06:51PM

     Reason   for   Please specrfy reason for refenal: memory loss, family history of dementia
     Refurral:




      For additional assistance, VNA office notec andlor              tet   rcsulb, ptease contact VltlA Case iilanagement at (630)
      8924:!55 ext199?

      Please FAX your completed consult t€st rcsulb to VNA Case tanagement @ FA)( number 630482{185




ilT"'L ,.lr-r a
                                                       #irwirlrtsmilTffi$
                                                        ffi
                                                          '="* {& ;.-
                                                                              *T AMTRICA
                                                  2?1,0 E. Nerv  Ybrk $t , $uite I0l} 'Auror*, IL Stl$02
                                                         Ph+nt {930) S9&3333'Fan t63{}} 898 3332

   Patient ffame:                                        t.t tt
                                                                                                     t{ t              q1 "LO
   Birth Sate:              sL              l'4   ht                           Phons, (   bhq                 !
   tnsurance:               Lhrod          g"'                      -   .                                                                      "


   Referring Physician:                                        \l-a::1:1 , n"u                              -"                     -
   Physician Slgnature:                                                                                                                Date:

   Phone:      (t),$) E;q>r            )-q\\                                              Fa*   {$t     )     \ f I :->-:-1

                                                                                                lndicatiolt   I   Diagnosis:
                                                                (Limted to carotid & Brain)
               n With Contrast
               fI Without Contfiast
               Cl {Sith & lffithout Cantrast

                                                                                                lndiration    /   Diagnosis:
      D     CT Scan    of
               CI    With Contrast
               fl    Without Contrast
               ft    lrYith & Without Contrast

                                                                                                lndication    i       Diagnosis:
      fl    ?-D Echatardiogram
       f!   Carotid Ultrasound
       It   Extremities Arterial tloPPter
                tl Upper' B Lorver
       CI   Venq*s 0oppler
                CI   Upper il      lov*er




                        Steep    itudy I   CPAP   or   BIPAP   Titration                         tndication       I Diagnosis:         05't
       il   CP*P or BIPAP ReTitration                                                            lndication       I   Diagnosis:


       fi   lilultiple Sleep tatency Test tliSLO                                                 lndication       I   Diagnosis:


       fl    fittaintenance of lffatkefulness Test (MWTI                                         lndication       1   0iagnosis:




ff'flccL'   1^+^f 3
                                                                    SUSURBA'T PHYSICIAHS, S.C
                                                                  PHYSICIAH OUT+ATIEI'T ORDERs
                                                          MUfl,EIUEALY.@
                                                          1T?7 N. HIGHLA}ID AVE 5UI1T 106 AURORA IL 6C506
                                                               PH0NE: 6l$ 553-2545 SAX: 630 385-22?9
                                                    _.!                                                                    vAttEY WEtr HosplT*t
                  c@rfYhir$cALCEFaTER                        PR{)vrff A MEECY ntf DlcAt clHTtR
                   2flx)6DEnAVE.                      i            13e5   il. lGl{LA}l}    AV€.                              11 E. PLT&5AI{TAVE,
                                                                     AURORA,     lts050t                                    sAHO$nCll, lL 60511*
                  AUtORA, 11605{X
                                                                    PHSI{I: 63S &12505                                      PHOHf;815 78$3735
                 PllOllE: 630 978-S7Xl
                   FAX:63O4S'23S0                                    FAX:63{Xil11506                                           FAX: *13   7B*fl44



              HAME:
               ooe:0b I                              bU         PArErer PHIIGI*E:

               ,IF YOUN INSU'IANCE COMPANY &EQUIRES FfiE- AUIHOftIZATION     CT OR MRI TXAMS' PLEAsE ALLOW AT LEAST 48 HOURT
                                                                         'OR
                                           FC}R OUR OFfiC€;il OETAiN TH FIECESSI$Y AUTHOftIZATION.
                                                                                                                                EEG



                                                      THOUT CONTRAST


                                 C{PINE; WI                                                               EEG; FARTIALIY SLEEP OEPRliD


                                 L    SPINE; W|TI{/WITHOUT CONTftAST                                      €EG;St€€P DEPRIVEO

                                                                                                                            r-AEWORl(


                    i           ,OTHER:


                                                          MXA




                                ,,         cr corurpuEo      ronnocnnpxv ir                         | | 812
                                                                       Ti=,                                                               -          ***i
                                                                                                                                                              ;
                                                                       l'-1.
                          -l |                                   :--*j
                                                             coNrRAsT
                                               wlrHAfflTHour coNrRAST        rsH
                                                                             rsH
                                                                                                                                                    .**_*,i
                                                                                                                                                              lI




                                I
                                     BMIN;
                                     BRArrrr   wrHri/lTHouT                                L
                                                                                           ils.ir     i                                                       li

                                                                                          -i*:*L;_*
                          -TsplNh                                    fuMaAa i                             PHENYToIN THRoUGH     Ltvgl
                                r-iil          CERVICAT iloRAClC                                      !                                                        :




                          --l="   '- -
                                                                       * ***' i -- I **;nnnnzrprrur    r*rrvvvr LEVEL
                                                                                                rlrrl rHRouGH
                                                                                                                                                              i


                             I PLAIN                                          i    ,                                                                              1,


                                                                                                                                                                  "




                                                                                             *ATT:
                SlGl'lATUft[:




14-f, a cL   n tn5 tl
